              Case 3:20-cv-02693-EMC Document 34 Filed 11/10/20 Page 1 of 2



1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
2
     ANNE B. MILLER, ESQ. (SBN: 178683)
3    LEONE & ALBERTS
     A Professional Corporation
4    1390 Willow Pass Road, Suite 700
5
     Concord, CA 94520
     Telephone:    (925) 974-8600
6    Facsimile:    (925) 974-8601
     E-Mail: lleone@leonealberts.com; cleed@leonealberts.com; amiller@leonealberts.com
7

8
     Attorneys for Defendants CITY OF ANTIOCH, MORTEZA AMIRI,
     ERIK NILSEN, ERIC ROMBOUGH and JAMES COLLEY
9
     JOHN L. BURRIS, ESQ. (SBN: 69888)
10   BENJAMIN NISENBAUM, ESQ. (SBN 222173)
     JAMES COOK, ESQ. (SBN 300212)
11
     LAW OFFICES OF JOHN L. BURRIS
12   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
13   Oakland, California 94621
14
     Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
15   E-Mail: john.burris@johnburrislaw.com; bnisenbaum@hotmail.com
              james.cook@johnburrislaw.com
16

17   Attorneys for Plaintiff, VANCE GATTIS, an individual

18                               THE UNITED STATES DISTRICT COURT

19                               NORTHERN DISTRICT OF CALIFORNIA

20
     VANCE GATTIS, an individual,                             Case No.: 3:20-cv-02693-EMC
21
                    Plaintiff,                                STIPULATION AND [PROPOSED]
22                                                            ORDER RE: DISMISSING ENTIRE
            vs.                                               ACTION WITH PREJUDICE
23

24   CITY OF ANTIOCH, a municipal corporation;
     TAMMANY BROOKS, individually and in his
25
     capacity as Chief of Police for the ANTIOCH
26   POLICE DEPARTMENT; MORTEZA AMIRI,
     individually and in his capacity as Police Officer for
27   the ANTIOCH POLICE DEPARTMENT; ERIK
     NILSEN, individually and in his capacity as Police
28
     Officer for the ANTIOCH POLICE DEPARTMENT;
     JAMES COLLEY, individually and in his capacity as
                                                       1

     STIPULATION AND [PROPOSED] ORDER RE: DISMISSING                     Case No. 3:20-cv-02693-EMC
     ENTIRE ACTION WITH PREJUDICE
                Case 3:20-cv-02693-EMC Document 34 Filed 11/10/20 Page 2 of 2



1    Police Officer for the ANTIOCH POLICE
     DEPARTMENT; ERIC ROMBOUGH, individually
2
     and in his capacity as Police Officer for the
3    ANTIOCH POLICE DEPARTMENT; and DOES 1-
     50, inclusive, individually, jointly and severally,
4

5
                      Defendants.

6             The parties to the above captioned action hereby stipulate by and through their undersigned
7    counsel of record to request an Order from the Court dismissing the Plaintiff’s Complaint, the entire
8    action against all Defendants, with prejudice. Each party agrees to bear their own attorneys’ fees and
9    costs.
10            IT IS SO STIPULATED.
11            The parties attest that concurrence in the filing of these documents has been obtained from
12   each of the other Signatories, which shall serve in lieu of their signatures on the document.
13   Dated: November 9, 2020                 LEONE & ALBERTS
14
                                         By: s/Claudia Leed_________________
15
                                            CLAUDIA LEED, ESQ.
16                                          Attorney for Defendants CITY OF ANTIOCH,
                                            MORTEZA AMIRI, ERIK NILSEN, JAMES COLLEY and
17                                          ERIC ROMOUGH
18
     Dated: November 9, 2020                 LAW OFFICES OF JOHN L. BURRIS
19

20                                       By: s/James Cook________________
                                            JAMES COOK, ESQ.
21                                          Attorney for Plaintiff VANCE GATTIS
22
                                                       ORDER
23
              Pursuant to stipulation and Fed. R. Civ. P. 41 (a) (i) and (ii), this entire matter is hereby
24
     dismissed, in its entirety, with prejudice, each party to bear their own attorneys’ fees and costs. The
25
     clerk shall close this matter.
26
     APPROVED.
                     10 2020
27
     Dated: November ___,                                            _____________________________
28                                                                   Hon. Edward M. Chen
                                                                     United States District Court Judge

                                                          2

     STIPULATION AND [PROPOSED] ORDER RE: DISMISSING                          Case No. 3:20-cv-02693-EMC
     ENTIRE ACTION WITH PREJUDICE
